Citation Nr: 1748070	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with substance abuse disorder, in remission, for the period prior to June 25, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 2003 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  In this decision the RO denied a rating in excess of 30 percent for the Veteran's service connected major depressive disorder and anxiety disorder, NOS (not otherwise specified), with alcohol dependence, in remission.  After recharacterizing the Veteran's service-connected psychiatric disability in November 2013 as PTSD with polysubstance dependence, in remission, the RO increased the disability rating to 70 percent, effective June 25, 2013.  Thereafter, in a January 2014 Substantive Appeal, the Veteran stated that he was not disagreeing with the 70 percent evaluation, but with the date that the evaluation was assigned.  Thus, as the Veteran is satisfied with the 70 percent rating effective June 25, 2015, the issue of entitlement to a higher than 70 percent rating from June 25, 2013, is not on appeal and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  Rather, the issue on appeal as noted on the title page above is entitlement to a rating in excess of 30 percent for the period prior to June 25, 2013.  

In May 2017, the RO received additional relevant VA medical evidence from the Veteran's representative along with a written waiver of review of the evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).

The record shows that the Veteran perfected an appeal of an April 2016 rating decision denying the Veteran's application for an extension of a temporary total rating in excess of 21 days under 38 C.F.R. § 4.29.  However, in a subsequent rating decision in August 2016, the RO granted the extension.  Thus, this matter is considered fully resolved and will not be further addressed.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.


FINDING OF FACT

For the entire appeal period prior to June 25, 2013, the Veteran's PTSD with substance abuse disorder, in remission, more nearly approximates occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective relationships, due to such symptoms as anxiety, chronic sleep impairment, panic attacks, and disturbance of mood.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD with substance abuse disorder, in remission, have been met for the entire appeal period prior to June 25, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Pertinent Rating Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders under VA's Schedule for Rating Disabilities provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411 (2016).
A 50 percent disability rating is assigned for disorders that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for disorders that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for mental disorders that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  Because this case was certified to the Board prior to that time, the regulations pertaining to the DSM-IV are for application.  See 79 Fed. Reg. 45093 (Aug. 4, 2014) and 80 Fed. Reg. 14,308 (March 19, 2015) (adopting interim final rule as final).

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

Facts

In March 2010, Veteran underwent a VA PTSD examination and was noted to apparently be struggling with excessive experiences of anxiety.  His reported symptoms included experiences of low mood, sadness, self-dislike, negative self-image, disruptions in sleep, anhedonia, concentration difficulties and pessimism.  He also reported symptoms of feeling hot, having an inability to relax, fearing the worst, having heart palpitations, feeling terrified or afraid, feeling nervous, having trembling hands, fearing a loss of control, and having hot and cold sweats.  He further reported having a depressed mood.  He said he had 12 social friends, but no close friends.  He was estranged from his family of origin.  He reported being with his present girlfriend for approximately 14 months and said that they had a two-month-old son.  He also reported that he had been fired from a recent job as a pizza restaurant manager and had been unemployed for two months.  He expressed an interest in returning to school.  

Findings in March 2010 revealed that the Veteran was well groomed with appropriate hygiene.  He was generally pleasant on approach, cooperative, and demonstrated adequate motivation for completing the evaluation.  His behavior was appropriate and his level of activity during the examination was within normal limits.  He denied impaired impulse control.  He was alert and fully oriented and did not demonstrate nor report any impairment of thought content, to include delusions or hallucinations.  He was noted to be mildly derailed or tangential during the examination.  He demonstrated intact long-term memory and there was no evidence of disruptions in short-term memory.  Findings were suggestive of intact concentration, but blunted and flat affect.  He endorsed current experiences of depression at a moderate level.  He denied suicidal or homicidal thoughts, intentions or plans, but endorsed fleeting passive ideation.  He also denied obsessive or ritualistic behaviors and described patterns of early waking and disturbed sleep.  The examiner assigned him a GAF score of 55.  

A VA PTSD treatment record in April 2010 reflects the Veteran's complaint of anxiety and insomnia.  Findings show that he was fairly groomed and had fair insight and judgment.  He had no suicidal ideation, homicidal ideation or psychoses.  Additional records in April 2010 show that he had recently separated from his girlfriend and was feeling "highly anxious."  He said that alcohol reduced his anxiety, but that he was trying to stay away from it.  His depression was noted to be fairly well controlled with medication.  

Findings at a VA psychological assessment in April 2010 show that the Veteran was alert, attentive, and oriented times three.  His language was intact and he had an anxious mood.  His thought process was normal and coherent and his memory was intact.  His judgment was "possibly impulsive," with a notation to continue assessing this.  

In an April 2010 rating decision, the RO granted service connection for major depressive disorder and anxiety disorder and assigned a 30 percent rating.  In June 2010, the RO granted service connection for substance abuse, in remission, as secondary to the Veteran's service-connected major depressive disorder and anxiety disorder, and continued the 30 percent rating.

In a December 2010 statement, the Veteran said that his psychiatric disability had progressively worsened.  He also said that his doctor had prescribed multiple medications, but that none of them had worked effectively.  

In February 2011, the Veteran was evaluated by the same VA examiner who evaluated him in March 2010.  The purpose of the evaluation was to assess a possible worsening of symptoms associated with his psychiatric disability.  The Veteran was noted at that time to be unemployed.  It is also noted that he had gone back to school for engineering in January 2011, but had dropped out after five weeks, in part, due to anxiety.  In terms of his anxiety, the examiner reported that the Veteran had a complicated clinical picture and he had generalized anxiety unrelated to his PTSD.  He also noted that the Veteran's psychological test score of 30 reflected that he had clinically significant levels of symptoms associated with his anxiety.  The Veteran was also noted to have significantly decreased his substance use over the past few weeks.  The examiner reported that the veteran's social support network appeared commensurate with what he reported in his previous psychiatric examination.  He relayed the Veteran's report that he was in a new relationship and had a "good" relationship with his son.  The Veteran also reported that he had one friend whom he saw regularly and had social friendships.  He was noted to report relatively commensurate leisure and recreational activities and was in activities outside the home.    

Findings at the February 2011 VA examination revealed that the Veteran was generally pleasant on approach, cooperative, and demonstrated adequate motivation for completing the evaluation.  His level of activity during the examination was within normal limits.  He was alert and fully oriented.  He did not report impairment of thought processes or communication, to include delusions and hallucinations.  Gross indicators demonstrated long-term and short-term memory to be intact.  Concentration was assessed to be grossly intact.  The veteran identified his mood as "okay," which was generally congruent with affect.  He denied homicidal and suicidal thoughts, intentions, or plans.  He endorsed a history of maintaining personal hygiene and other basic activities of daily living.  He denied obsessive or ritualistic behaviors.  He acknowledged disturbed sleep, largely due to anxiety, and endorsed panic attacks occurring two to four times monthly.  He also endorsed periods of sad and low moods accompanied by low motivation and social withdrawal and feeling, "worthless."  The examiner reported that the Veteran's symptoms appeared to have remained stable (since the March 2010 examination) and were of moderate to significant severity.  

On file is an April 2017 letter from a VA clinical psychologist from Trauma Recovery services who reported that the Veteran had been a recipient of VA mental health treatment since October 2008, and had initially been diagnosed as having PTSD in January 2009.  She noted that the Veteran had had a "significant psychiatric symptom profile" in October 2008 and was fully symptomatic in the summer of 2008.  She also reported that his psychiatric symptoms had a "profound interference" with his ability to function in an academic setting.

Discussion

The Veteran asserts that his service-connected psychiatric disability warrants a rating higher than 30 percent for the period prior to June 25, 2013.  He essentially argues that he is entitled to a 70 percent rating for this period.  

The predominant psychiatric symptom that the Veteran experience is anxiety.  In this regard, he reported at the March 2010 VA examination that he struggles with excessive experiences of anxiety, and he was noted at an April 2010 psychiatric evaluation to be "highly anxious."  In addition, the evidence suggests that he abused alcohol in order to diminish his feelings of anxiety, and he dropped out of school in 2011 in part due to anxiety.  See February 2011 VA examination report.  In addition, psychological testing that was performed in February 2011 revealed clinically significant levels of symptoms associated with anxiety.  Although the February 2011 VA examiner also reported that the Veteran's anxiety is unrelated to his PTSD, the Veteran was initially service connected for anxiety and depressive disorders before the AOJ recharacterized the disability in November 2013 as PTSD with polysubstance abuse, in remission.  See April 2010 and November 2013 rating decisions.  Thus, consideration must be given to all associated psychiatric symptomatology.  

Turning to the specific criteria for a higher rating, to 50 percent, under VA's Schedule for Rating Mental Disabilities, the Veteran was noted to have a blunted and flat affect at the March 2010 examination.  He was also noted by the February 2011 VA examiner to have panic attacks two to four times a month.  As far as disturbance of mood, he reported having a low mood at the March 2010 VA examination, was noted to have an anxious mood at an April 2010 VA outpatient evaluation, and was noted to have periods of sad and low moods at the February 2011 VA examination.  Regarding impaired judgment, he was noted at the April 2010 VA outpatient evaluation to have judgement that was "possibly impulsive."  

Although the Veteran has not been shown to satisfy all of the criteria for a 50 percent rating under VA's Rating Schedule, he is not required to.  Rather, what is required is that the evidence shows that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Mauerhan, 16 Vet. App. at 442-43.  

The Board further notes that the Veteran's social and industrial impairment causes reduced reliability and productivity.  In this regard, he has for the most part been unemployed since 2008 and had to drop out of school in 2011, in part, due to his anxiety.  Also, a VA psychologist reported in April 2017 that the magnitude of his psychiatric symptom profile would have exerted "profound interference" in his ability to function in an academic setting.  In terms of social relationships, while the Veteran has maintained a relationship with his girlfriend and his son, he reported having only one close friend and is estranged from his family of origin.  

Thus, for the foregoing reasons, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 50 percent rating for the period prior to June 25, 2013.  38 C.F.R. § 4.7.  That is, the evidence shows occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Code 9411.

Consideration has also been given to a higher than 50 percent rating, to 70 percent, for the period prior to June 25, 2013.  However, the evidence does not support a higher rating.  Regarding the criteria for a 70 percent rating, symptoms such as suicidal or homicidal ideation or intent are not shown by the evidence of record, namely, the VA examination report and outpatient treatment records.  Moreover, the evidence shows that the Veteran does not have obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Additionally, as the VA examiner in March 2010 and February 2011 noted, the Veteran has maintained relationships with his son, his girlfriend, and one close friend.  He also has social friends.  Thus, it cannot be said that he is unable to establish and maintain effective relationships.  In terms of GAF scores, the Veteran was assigned a GAF score of 55 in March 2010 which is reflective of moderate impairment.  This examiner went on to note in February 2011 that the Veteran's symptoms were moderate to significant, and had remained stable since March 2010.  These assessments are more consistent with a 50 percent rating than a 70 percent rating.

In light of the foregoing, the evidence does not show that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.  



ORDER

A higher evaluation, to 50 percent, but no higher, for PTSD for the entire rating period prior to June 25, 2013, is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
ANTHONY C. SCIRÉ. JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


